Citation Nr: 1635479	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO. 09-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to August 26, 2004 for the award of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent PTSD.

3. Entitlement to an initial compensable rating for posttraumatic headaches.

4. Entitlement to an initial compensable rating on an extraschedular basis for a scalp laceration scar.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2007, May 2008, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of background, the RO denied service connection for hypertension in August 2007, granted service connection for PTSD in October 2007, granted service connection for a scalp laceration scar and denied service connection for a cervical spine disability and tinnitus in May 2008, and granted service connection for posttraumatic headaches in January 2013. The Veteran separately perfected appeals as to the denials of service connection, the ratings assigned for PTSD, the scar and headaches, and the effective date assigned for the grant of service connection for PTSD. All of these issues have been combined into a single appeal for the purposes of Board review.

The RO granted an increased rating of 30 percent for PTSD. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the award of the 30 percent rating covers the entire period on appeal, the issue has been re-characterized as one for an increased rating in excess of 30 percent.

A July 2015 Board decision assigned a new effective date for the award of service connection for PTSD, and denied the Veteran's claims for increased ratings for PTSD, a scar and headaches, and service connection for a cervical spine disability and tinnitus. A July 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a June 2016 Joint Motion for Partial Remand, vacating and remanding that portion of the Board decision that assigned a new effective date for the award of service connection for PTSD and denied the increased rating and service connection claims noted. As such, these issues are again before the Board.

Concerning the issue of entitlement to a compensable rating for a scalp laceration scar, the Veteran abandoned his appeal as to whether he is entitled to a schedular increased rating for his scar, and instead only appealed the issue of entitlement to an increased rating for the scar on an extraschedular basis. See June 2016 Joint Motion for Partial Remand at 1-2. As such, the July 2015 denial of an increased schedular rating for the scalp laceration scar is final, and the issue now on appeal is entitlement to an initial compensable rating for a scalp laceration scar on an extraschedular basis.

As part of its July 2015 decision, the Board also remanded the issue of entitlement to service connection for hypertension, to include as secondary to PTSD. It is apparent from VBMS that this issue is still being addressed at the agency of original jurisdiction level, and it is not considered to have been returned for appeal as yet and will not be further addressed in this decision.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unemployable due to his service connected disabilities, and therefore TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

In his April 2010 and January 2014 substantive appeals the Veteran requested a hearing before a Veterans Law Judge. In July 2014 signed correspondence the Veteran stated that he wished to cancel his scheduled hearing. As such, the pending hearing requests are considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating in excess of 20 percent for degenerative lumbar disc at L5-S1 has been raised by the record in a March 20, 2015 statement, which under the law in effect at the time it was submitted constituted a valid informal claim for benefits. 38 C.F.R. § 3.155 (2014); 79 Fed. Reg. 57660 (Sept. 24, 2014) (eff. Mar. 24, 2015). The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for PTSD and posttraumatic headaches and service connection for hypertension, a cervical spine disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 28, 2003, VA treatment record showed symptoms of PTSD, along with a positive PTSD screen test. 

2. The Veteran's original claim for service connection for PTSD was received on August 23, 2004, and no earlier claims for service connection for an acquired psychiatric disorder, to include PTSD, were pending at that time.

3. The Veteran was formally diagnosed with PTSD on June 30, 2005.

4. The Veteran's scalp laceration scar affects the head, face or neck and is linear, but is not painful, unstable, due to burns, elevated, depressed, adhered to underlying tissue, missing underlying tissue or manifested by characteristics of disfigurement, and does not result in functional loss of the affected area. These signs and symptoms are reasonably described by the rating criteria and do not result in marked absence from work or frequent hospitalizations, either when looked at in isolation or when taken in conjunction with and when taken in conjunction with the Veteran's other service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an effective date of August 23, 2004 for the award of service connection for PTSD are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2015).

2. The criteria for referral for extraschedular consideration of the issue of entitlement to an initial compensable rating for a scalp laceration scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, in this case both the effective date and increased rating claims arise from the Veteran's disagreement with the initial effective date and rating assigned for PTSD and the scar, respectively, following the grants of service connection for those disabilities. Once a claim is substantiated additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. 
No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Concerning the earlier effective date claim, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.

Turning to the increased rating claim, the Veteran was provided with a VA examination in December 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a scalp laceration scar. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A. § 5110(b)(1).

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending on that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran contends that the effective date for the award of service connection for PTSD should be April 28, 2003, the date of a VA treatment record that noted that the Veteran felt he had symptoms of PTSD, along with a positive PTSD screen test. He asserts that this record constituted an informal claim for service connection for PTSD. Alternatively, he argues that the effective date should be the date he filed his original claim, August 23, 2004.

VA received the Veteran's claim of entitlement to service connection for PTSD on August 23, 2004. In a March 2005 rating decision, the RO denied the Veteran's claim, noting that the record failed to show that PTSD had been diagnosed. In June 2005 the Veteran submitted a notice of disagreement and the RO granted service connection for PTSD with an evaluation of 10 percent effective June 30, 2005. The Veteran disagreed with the effective date of the award of service connection.

The evidence of record clearly shows that the Veteran first filed a claim for PTSD on August 23, 2004. Prior to August 23, 2004, there is no document of record that could be construed as a formal or informal claim for service connection for an acquired psychiatric disorder, to include PTSD, in accordance with the provisions of law as to the recognition of informal claims. 38 C.F.R. § 3.155(a) (2014). 

To the extent the Veteran argues that the April 28, 2003, VA treatment record should be construed as informal claim for benefits, although VA outpatient treatment records showed symptoms of PTSD and a positive PTSD screen test, the Veteran did not specifically raise a claim for service connection for an acquired psychiatric disorder, to include PTSD. The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question. Brannon v. West, 12 Vet. App. 32, 34-35 (1998). Thus, the submission of the VA treatment records cannot be interpreted as an informal claim for service connection for PTSD. As such, the date of the Veteran's claim for benefits is August 23, 2004.

The first evidence of record of a psychiatric diagnosis generally is from August 17, 2004, when the Veteran was diagnosed with dysthymic disorder with anxiety. The first evidence of record of an actual diagnosis of PTSD is dated June 30, 2005. Prior to the April 28, 2003 record noting a positive PTSD screen there is no evidence of treatment for or a diagnosis of a psychiatric disability of any kind. While the Board notes that PTSD was added to the rating schedule following the Veteran's separation from service, there is no evidence that he was suffering from a psychiatric disorder of any kind prior to the April 28, 2003 note, and as such an earlier effective date based on a liberalizing law or regulation is not warranted. 38 U.S.C.A. § 5110(g).

Given the above, it appears that the RO assigned the original effective date on a facts found basis. However, the date of a formal diagnosis and the date of onset of a disability are not directly correlated. To assign an effective date commensurate with the date of diagnosis creates requires the conclusion that the Veteran developed PTSD at some point during the approximately one year between the date of his claim and the date of diagnosis. Instead, based on the evidence of record the more logical conclusion is that the Veteran had sufficient symptoms to support a PTSD diagnosis as of the date of his claim, as indicated by the positive PTSD screen pre-dating it, and simply not formally diagnosed until June 2005. 

In short, the evidence of record indicates that the Veteran at the time of his claim had symptoms that would support a PTSD diagnosis, and as there is no date certain after the date of the Veteran's claim on which it can be determined that PTSD definitively had its onset, the Board finds that an effective date of August 23, 2004, the date of the Veteran's claim, is warranted in this case. 38 U.S.C.A. § 5110(a). To that extent, the appeal is granted.

III. Extraschedular Consideration

As noted above, on appeal the Veteran abandoned an appeal of the issue of entitlement to an initial compensable rating for the scalp laceration scar, and instead appealed only the Board's denial of referral for extraschedular consideration. As such, the denial of entitlement to an increased rating on a schedular basis is final, and the issue of entitlement to referral for extraschedular consideration is all that will be addressed in this decision.

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, neither the first nor the second Thun element is satisfied. The Veteran is currently assigned a non-compensable rating for his scalp laceration scar, which contemplates a scar affecting the head, face or neck that has no characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800. 

During the period on appeal, the Veteran has generally indicated that his scalp laceration scar is worse than currently rated. He was provided with a VA examination in December 2012. The examiner noted the scar was located in the left occipital area and measured 6 cm in length and 0.2 cm in width, resulting in an overall area of 1.2 cm squared. The scar was not hyper- or hypopigmented, painful, unstable, due to burns, elevated, depressed, adhered to underlying tissue, or missing underlying tissue. While the examiner confirmed that the scar affected the head, face or neck, no characteristics of disfigurement were noted to be present. Functional loss of the affected body part was also not present. In summation, the examiner stated that the Veteran had a well-healed scar of the scalp.

In determining the severity of the scar, the examiner indicated that pictures were provided and the claims file was reviewed. As there is no evidence that the examiner was not competent or credible, and the opinion is based on an examination and accurate facts from the record, the Board finds the opinion is entitled to significant probative weight as to the type and severity of the Veteran's symptomatology. Nieves-Rodriguez, 22 Vet. App. 295 (2008). Treatment records associated with the claims file are silent for any evaluations of the type or severity of the Veteran's scar.

Based on the record, the Veteran's signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800. For all skin disabilities, the rating schedule contemplates the area affected, the degree of disfigurement if any, functional loss, pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to scars, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The evidence of record shows that the Veteran has, as concluded by the VA examiner, a well-healed linear scar affecting the head, face or neck that does not result in any characteristics of disfigurement or functional impairment. No disfigurement, functional loss, instability, pain, or other symptomatology was noted to be present on examination. In short, there is nothing exceptional or unusual about the Veteran's scalp scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's scalp scar is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence does not suggest, that his scalp scar has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for status-post myocardial infarction, PTSD, degenerative lumbar disc at L5-S1, a scalp scar, and posttraumatic headaches. The Veteran has not specifically alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. 

Further, there is no medical evidence indicating that the Veteran's scalp scar combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions, and referral for extraschedular consideration on that basis is not warranted.


ORDER

Entitlement to an earlier effective date of August 23, 2004 for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for a scalp laceration scar on an extraschedular basis is denied. 


REMAND

Beginning with the claims for service connection for a cervical spine disability and tinnitus, it was noted in the June 2016 Joint Motion that the Veteran had stated he was treated for his neck injury in-service at Camp Butler Naval Hospital. June 2016 Joint Motion for Partial Remand at 4. Likewise, it was noted that the Veteran had been receiving VA fee-basis audiologic treatment from a Dr. Lorber from April 2013 forward. Id. at 7. However, there was no evidence that efforts had been made to obtain these reasonably identified records. Id. at 4, 7. As such, the Board must remand both claims so that appropriate efforts can be made to obtain any relevant records from the Camp Butler Naval Hospital and Dr. Lorber.

Concerning the claims for increased ratings for PTSD and headaches, as noted in the June 2016 Joint Motion, the Veteran, through his representative, alleged that his symptoms had worsened since his prior examinations. Specifically, the Veteran's treatment records since the prior VA psychiatric examination reflect new and worsening symptomatology, as well as a February 2010 note that the Veteran was recommended for referral to a residential PTSD program. Concerning the headaches the Veteran himself stated that he was now experiencing prostrating attacks every two months, along with nosebleeds, which he is competent to report. See January 2014 Substantive Appeal. As there is evidence of a worsening of the disability since the last VA examination, the claims must be remanded for new examinations. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain all relevant service treatment records from Camp Butler Naval Hospital. All actions to obtain the records should be documented. If the records cannot be located or do not exist the Veteran should be notified and given opportunity to provide them.

2. Make appropriate efforts to obtain all records associated with the Veteran's VA fee-basis audiologic treatment with Dr. Lorber, to include requesting that the Veteran authorize for release or submit such records. All actions to obtain the records should be documented. If the records cannot be located or do not exist the Veteran should be notified and given opportunity to provide them.

3. Contact the Veteran and request that he identify all VA and non-VA clinicians who have treated him for hypertension since separation from service. Advise the Veteran not to resubmit any records previously submitted. 

Then, obtain all VA treatment records not already associated with the claims file. Once signed releases are received form the Veteran, obtain all private treatment records which have not been obtained already. A copy of any records obtained, to include a negative reply, should be included in the claims file. 

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD. Any appropriate evaluations, studies, and testing deemed necessary should be conducted, and the results included in the report.  All subjective complaints and objective symptoms must be noted, a multi-axial diagnosis must be rendered, and a description of the effects of the disability on social and occupational functioning must be provided.

5. After undertaking the development listed in Directives 1 through 3 to the extent possible, schedule the Veteran for a VA neurological examination to ascertain the current severity of his service-connected posttraumatic headaches. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examination report must address the frequency and severity of the headaches, and whether they are prostrating.  The functional effects of the headaches (e.g., regarding work, everyday life) must also be addressed.

6. After undertaking the development listed in Directives 1 through 3 to the extent possible, schedule the Veteran for a VA spine examination to determine the nature and etiology of the cervical spine disability. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine disability is related to his active service?

A detailed rationale for the opinion must be provided. Attention is invited to a September 1967 treatment record noting an in-service motor vehicle accident and an August 2008 private treatment record indicating that the in-service motor vehicle accident likely resulted in accelerated degeneration of the spine.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. After undertaking the development listed in Directives 1 through 3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's tinnitus. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus is related to his active service?

A detailed rationale for the opinion must be provided. Based on the Veteran's combat service, noise exposure should be assumed for the purposes of this opinion. Attention is invited to the December 2012 note that tinnitus had its onset 25 to 30 years prior.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

8. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


